UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7122


OSCAR BARRERA,

             Plaintiff - Appellant,

v.

WEXFORD       HEALTH     SERVICES,    INC.; DR. MAHBOOBEH
MEMARSADEGHI, M.D.; DR. AVA JOUBERT-CURTIS, M.D.; CRYSTAL
JAMISON, P.A.; DR. JOHN MORGAN, M.D.,

             Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:18-cv-01993-RDB)


Submitted: February 20, 2020                                 Decided: February 25, 2020


Before WILKINSON and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oscar Barrera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Oscar Barrera appeals the district court’s order granting summary judgment to

Defendants and denying relief on his 43 U.S.C. § 1983 (2018) complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Barrera v. Wexford Health Servs., No. 1:18-cv-01993-RDB (D.

Md. July 12, 2019). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2